Moyer, Dep. Att’y-Gen.,
You have recently inquired of this department by letter whether, under Act No. 386, approved by the Governor on May 4, 1927, which amends sections 20 and 21 of the Act of June 1, 1889, P. L. 420, as amended, first class corporations are relieved from filing capital stock reports and paying a capital stock tax, even though they may have issued capital stock and are conducted for profit.
The question which you have asked requires this department to determine whether or not the expression used in the amendments in said act, “not having capital stock and not conducted for profit,” modifies not only its imme-dite antecedent “co-operative agricultural associations,” but also modifies the expression “corporations of the first class.”
The amendments in this act are in exactly the same words as the amendment in Act No. 385, approved by the Governor May 4, 1927. The same question of construction arises in this case as arose with respect to said Act No. 385, concerning which we rendered you an opinion of even date. The reasons therein given for our conclusion are applicable to this case, and for these reason we conclude, and you are advised, that the words “not having capital stock and not conducted for profit” do not modify and qualify the expression “corporations of the first class” as the same are found in said Act No. 386, approved May 4, 1927, and, therefore, corporations of the first class are not required to file capital stock reports with the Auditor General and pay a capital stock tax, even though they may have capital stock and be conducted for profit. From C. P. Addams, Harrisburg, Pa.